Case: 13-10846     Date Filed: 03/19/2014   Page: 1 of 2


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-10846
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:12-cr-20579-DLG-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                        versus

MARTHA CABALLERO,
                                                               Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (March 19, 2014)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Arnaldo J. Suri, appointed counsel for Martha Caballero in this direct criminal

appeal, has moved to withdraw from further representation of Caballero, arguing

that there are no non-frivolous grounds on which Caballero could appeal either her

conviction or her sentence. Suri filed a brief identifying several arguable issues for
              Case: 13-10846     Date Filed: 03/19/2014   Page: 2 of 2


appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Caballero did not respond to Suri’s motion to withdraw or the Anders brief.

      After a careful, independent review of the record, we conclude that there are

no arguable issues of merit that are cognizable at this time. For this reason,

counsel’s motion to withdraw is GRANTED, and Caballero=s conviction and

sentence are AFFIRMED.




                                          2